Cole, J.
.1. tax sale : contract:011 ‘ It is not necessary to state the evidence or pleadings at length, both of which are quite voluminous. Ve need only state the conclusions of fact and law to which we are lead. The land in controversy all formerly belonged to one William Harris, who died intestate, in June, 1857, leaving a widow and fifteen children as his heirs at law, the defendant, Cynthia Porter, being one. One of the children died without issue shortly after the death of the father. The defendants, by descent and purchase, became the owners of all the shares but four. At the tax sale in 1862 the plaintiff purchased all the land, and in July, 1865, obtained a tax deed therefor. In March, 1869, upon a settlement had between the parties, respecting some matters between them, the defendants conveyed to the plaintiffs the E. -J of the S. E. J, section 16, in the same township and range, 'their title to which was of the same extent and derived in the same manner as to the lands in controversy, and which land was also included in the tax sale just mentioned. The consideration named in the conveyance was eight hundred dollars, but the real consideration was five hundred dollars, and the agreement of the plaintiff to settle with the owner of the four outstanding shares in said eighty acres at his own expense. All the lands, including the eighty acres in section 16, were after-wards sold at tax sale to one Lacy, and afterwards, by agreement between plaintiff and defendants, the plaintiff redeemed the land from said sale under an agreement with the defendants that they should have further time at ten per cent interest, to redeem the same from him.
*2002. practice : tender: tax sale. *199The dower interest of the widow of William Harris, in all his-lands, was assigned to her, being fifty-six acres, in the eighty acres conveyed by the defendants to the plaintiff. After such conveyance, defendants became the owners of the dower interest, and, under their conveyance to plaintiff, which was a general warranty deed, that interest passed to the plaintiff. The plaintiff was entitled at the time this suit was brought, December 13, 1872, to the sum of $863.22, to reimburse him for taxes paid, penalties, interest, etc. It follows from these facts that the plaintiff is the absolute owner, so far *200as the defendants are concerned, of the eighty acres conveyed by them to him, free from any claim of dower interest of the widow of William Harris, or of rent therefor; that the defendants have the right to redeem the remaining lands in sections 15 and 22, upon paying the sum of $863.22, together with the ten per cent, per annum interest thereon from December 13, 1872. The defendants not having tendered the . . money, but only expressed their readiness and willingness to pay the amount required to redeem, will be adjudged to pay all the costs of the court below. Plaintiff and appellee will pay the costs in this court.
Keversed.